       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 1 of 12



                                                                                          u.
                                                                                      EASTERN
                                                                                                    "~CgRT
                                                                                               fol01aW1cr
                                                                                                      ARKANSAS

                       IN THE UNITED STATES DISTRICT COURT        MAR 13 2020
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                               .UJ'T~K DIVISION            JAMES W. McCORMACK, CLERK

LESLIE BARTOLOMEI,
                                   ~ {_f\tn.l)-)                                By:              8        DEP CLl!IIK

individually and on behalf of all others     )       Case No.:    J./: 2.D- c.V - 2. 7/        - BRvJ
similarly situated                           )
                                             )       CLASS ACTION
               Plaintiff,                    )
                                             )       COMPLAINT FOR VIOLATIONS OF:
vs.                                          )
                                             )       I.       NEGLIGENT VIOLATIONS OF
NATIONAL REPUBLIC                            )                THE TELEPHONE CONSUMER
CONGRESSIONAL COMMITTEE,                     )                PROTECTION ACT [47 U.S.C. §
                                             )                227 ET SEQ.]
and                                          )
                                             )       2.       WILLFUL VIOLATIONS OF THE
WINRED TECHNICAL SERVICES,                   )                TELEPHONE CONSUMER
LLC,                                         )                PROTECTION ACT [47 U.S.C. §
                                             )                227 ET SEQ.]
                                             )
                                             )       (Amount to exceed $75,000.00)
                                             )
                                             )       DEMAND FOR JURY TRIAL

                                           COMPLAINT

       COMES NOW the Plaintiff, Leslie Bartolomei, by and through her attorneys, Law Offices

of Todd M. Friedman, P.C., Bautista LeRoy, LLC and Denton & Zachary, LLC, and for her

Complaint, states as follows:

                                    I.     INTRODUCTION

        I.     LESLIE S. BARTOLOMEI ("Plaintiff') brings this Class Action Complaint for

damages, injunctive relief, and any other available legal or equitable remedies, resulting from the

illegal actions of NATIONAL REPUBLIC CONGRESSIONAL COMMITTEE and WINRED

TECHNICAL SERVICES LLC {"Defendants"), in negligently and knowingly contacting Plaintiff

on Plaintiff's cellular telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq., ("TCPA"). thereby invading Plaintiff's privacy and causing her damages. Plaintiff


                                                          This case assigned to District Judge     Wd.so(L
                                                                                      P
                                                                                      . . e,._U...._f
                                                          and to Magistrate Judge .....   . _ _ _ _ __
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 2 of 12
                                                                                                          ·'
                                                                                                          !j




alleges as follows upon personal knowledge as to herself and her own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by her

attorneys.

                                         II.     PARTIES

       2.      Plaintiff is, and at all times mentioned herein was, a citizen and resident of the State

of Arkansas. Plaintiff is, and at all times mentioned herein was, a "person" as defined by 47 U.S.C.

§153(10).

       3.      Plaintiff is informed and believes. and thereon alleges. that Defendant NATIONAL

REPUBLIC CONGRESSIONAL COMMITTEE (hereinafter "NRCC'') is. and at all times

mentioned herein was, a corporation whose primary corporate address is in Washington DC.

Defendant is, and at all times mentioned herein was. a corporation, and is a "person." as defined

by 47 U.S.C. § 153(10). Defendant is the Republican Hill committee which works to elect

Republicans to the United States House of Representatives.

       4.      Plaintiff is informed and believes. and thereon alleges, that Defendant WINRED

TECHNICAL SERVICES LLC (hereinafter "WINRED") is. and at all times mentioned herein

was, a company formed in Delaware, and has a primary corporate address in Arlington. Virginia.

Defendant is, and at all times mentioned herein was. a corporation. and is a "person." as defined

by 4 7 U .S.C. § 153(10). Defendant WIN RED was formed as an entity to be the National

Republican Party's "fundraising apparatus by creating a centralized, one-stop shop for online

Republican political donations." 1




1"The launch [of WINRED] caps months of behind-the-scenes discussions involving top
Republicans. President Donald Trump and White House senior adviser Jared Kushner were
involved, as were GOP congressional leaders and mega-donor Sheldon Adelson." See
https://www.politico.com/story/2019/06/23/republicans-win-red-2020-13 77058


                                                  2



                                                                                                          j
                                                                                                          i
        Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 3 of 12




             III.     JOHN DOE UNKNOWN TORTFEASORS AND AGENTS

       5.      Various individuals and entities not named as Defendants herein may have directly

participated in the unlawful conduct alleged herein, may have performed acts and made statements

in furtherance thereof or omissions, which contributed to or caused the accident. These various

individuals and entities may be agents, affiliates, alter-egos, partners, and/or joint-ventures of the

named Defendant. While actively engaged in the management, direction or control of its affairs.

each of the John Doe unknown tortfeasors may have performed each of the acts alleged herein, or

alternatively, each John Doe unknown tortfeasors authorized or ordered duly authorized officers.

agents, employees or representative to perform said acts. These tortfeasors. upon information and

belief, permitted tortious acts to be committed in the State of Arkansas. To the extent that such

John Doe tortfeasor(s) are liable for some or all of the Plaintiffs damages, the identity of said

tortfeasor(s) has not been determined as of this date and is necessary to conduct discovery in order

to determine the identity of said tortfeasor. Pursuant to Ark, Code Ann. § 16-56-125, Plaintiff has

attached a John Doe Tortfeasors" Affidavit hereto as Exhibit ··A," and incorporated herein by
                                                                                                           ·,.
reference to toll the statute oflimitations for the wrongful actions and/or omissions alleged herein
                                                                                                           ,.,.
against the John Doe Tortfeasor. In the event that a John Doe Tortfeasor is identified for one or          1

more of the causes of action listed below, Plaintiff will amend her Complaint in accordance with

Ark Code Ann § 16-56-125.

                              IV.    JURISDICTION AND VENUE

        6.     Jurisdiction is proper under 28 U .S.C. § 1332 because Plaintiff seeks up to

$1,500.00 in damages for each text in violation of TCPA, which, when aggregated among a

proposed class number in the tens of thousands, exceeds the $5,000,000.00 threshold for federal

court jurisdiction. Further. Plaintiff alleges a national class, which will result in at least one class




                                                   3
          Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 4 of 12




member belonging to a different state than that of the Defendant, providing jurisdiction under 28

U .S.C. Section 1332. Therefore, both elements of diversity jurisdiction under the Class Action

Fairness Act of 2005 ("CAF A") are present, and this Court has jurisdiction.

          7.     Venue is proper in this judicial district pursuant to 28 U.S.C. 1391(a), as a

substantial part of the events giving rise to the claim occurred in Pulaski County, Arkansas.

          8.     Venue is also proper in the United States District Court for the District of Arkansas

pursuant to 18 U.S.C. § 139l(b) and 1441(a) because Plaintiff resides is subject to personal

jurisdiction in the County of Pulaski, State of Arkansas.

                                 V. FACTUAL ALLEGATIONS

          9.     At all times relevant, Plaintiff was a citizen of the State of Arkansas. Plaintiff is,

and at all times mentioned herein was, a "person" as defined by 4 7 U .S.C. § 153( I 0).

          I 0.   Defendants are, and at all times mentioned herein were, each a corporation and

"'person,'' as defined by 4 7 U .S.C. § 153(10).

          11.    On or about January 8, 2020, Defendants began using Plaintiff's cellular telephone

(50 I-XXX-X856f for the purposes of sending Plaintiff political messages via mobile messaging

services and sent a text message again on January 9, 2020, and January I 0, 2020.

          12.    On or about January 13, 2020, Plaintiff texted ··STOP" to 866-201-1348.

          13.    On or about February 17, 2020, Plaintiff received a text from 833-676-4569 with

the words "FIFTH AND FINAL NOTICE: Your deadline to support President Trump has been

extended to 11 :59PM and you are ELIGIBLE for 5x-matched support. http://bit.lv!FiHh5X.''




2   Plaintiffs phone is kept anonymous to shield Plaintiffs privacy.


                                                   4
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 5 of 12




       14.     Plaintiff received at least four (4) texts from Defendants, with at least one text being

sent to her after she texted "'STOP" to the January I 0, 2020 text message. Those texts are attached

as Exhibit A to this complaint.

       15.     The text messages were sent from phone numbers 1-(866) 201-1348 and 1-(833)

676-4599.

        16.    When dialing back the number above, one is greeted with an automated voice that

states "the number you·ve dialed cannot be completed as dialed." The call is then automatically

disconnected. Such an automated response is indicative of technology that constitutes an

"automatic telephone dialing system,'' ("ATOS") as defined by 47 U.S.C. § 227(a)( I) and

prohibited by 47 U.S.C. § 227(b)(I )(A).

        17.    Prior to January 8, 2020. Plaintiff has never been and will never be a member of

the Republican Party and has not ever requested information from the Republican Party nor had

Plaintiff ever requested Defendants to send auto texts for that purpose nor consented to being sent

text messages seeking money for the NRCC or Donald Trump.

        18.    The text messages placed to Plaintiffs cellular telephone were placed via an

''automatic telephone dialing system,'' ("ATOS'') as defined by 47 U.S.C. § 227(a)( I) as prohibited

by 47 U.S.C. § 227(b)(I )(A).

        19.    The telephone number that Defendants, or its agent messaged was assigned to a

cellular telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47

U.S.C. § 227(b)(I ).

       20.     These text messages constituted calls that were not for emergency purposes as

defined by 47 U.S.C. § 227(b)(l)(A).




                                                  5
        Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 6 of 12




       21.     As of January 8, 2020, Plaintiff did not provide Defendants or its agents with prior

express consent to receive unsolicited text messages, pursuant to 4 7 U .S.C. § 227(b)( I)(A).

       22.     These messages by Defendants, or its agents, violated 47 U.S.C. § 227(b)(l).

       23.     As a direct and proximate result of Defendants' careless, negligent, intentional and

reckless conduct, as described more fully herein, Defendants are directly and affirmatively liable

for the serious and permanently disabling injuries suffered by the Plaintiff. for which she seeks

compensation in excess of the amount required for federal diversity jurisdiction.

                              VI. CLASS ACTION ALLEGATIONS

       24.      Plaintiff brings this action on behalf of herself and on behalf of all others similarly

situated in ("the Class").

       25.     Plaintiff represents, and is a member of the Class, consisting of all persons within

the United States who received any unsolicited text messages and/or any other unsolicited text

messages from Defendants without prior express consent.

        26.     Defendants and their employees or agents are excluded from the Class. Plaintiff

does not know the number of members in the Class but believes the Class members number in the

hundreds of thousands, if not more. Thus, this matter should be certified as a Class action to assist

in the expeditious litigation of this matter.

        27.     Plaintiff and members of the Class were harmed by the acts of Defendants in at

least the following ways: Defendants, either directly or through their agents, illegally contacted

Plaintiff and the Class members via their cellular telephones by using an unsolicited text message,

thereby causing Plaintiff and the Class members to incur certain cellular telephone charges,

reduced battery life, or reduced cellular telephone time for which Plaintiff and the Class members




                                                  6
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 7 of 12




previously paid, and invading the privacy of said Plaintiff and the Class members. Plaintiff and

the Class members were damaged thereby.

       28.       This suit seeks only damages and injunctive relief for recovery of economic injury

on behalf of the Class. and it expressly is not intended to request any recovery for personal injury

and claims related thereto. Plaintiff reserves the right to expand the Class definition to seek

recovery on behalf of additional persons as warranted as facts are learned in further investigation

and discovery.

       29.       The joinder of the Class members is impractical and the disposition of their claims

in the Class action will provide substantial benefits both to the parties and to the court. The Class

can be identified through Defendants' records or Defendants' agents' records.

       30.       There is a well-defined community of interest in the questions of law and fact

involved affecting the parties to be represented. The questions of law and fact to the Class

predominate over questions which may affect individual Class members. including the following:

             a. Whether, within the four years prior to the filing of this Complaint, Defendants

                 placed any unsolicited text messages (other than a text message made for

                 emergency purposes or made with the prior express consent of the called party) to

                 a Class member using any automatic telephone dialing and/or texting system to any

                 telephone number assigned to a cellular telephone service;

             b. Whether Plaintiff and the Class members were damaged thereby, and the extent of

                 the damages for such violation; and

             c. Whether Defendants should be enjoined from engaging in such conduct in the

                 future.




                                                  7
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 8 of 12




        31.     As a person that received at least one unsolicited text message without Plaintiffs

prior express consent, Plaintiff is asserting claims that are typical of the Class. Plaintiff will fairly

and adequately represent and protect the interests of the Class in that Plaintiff has no interests

antagonistic to any member of the Class.

        32.     Plaintiff and the members of the Class have all suffered irreparable harm as a result

of the Defendant's unlawful and wrong conduct. Absent a class action, the Class will continue to

face the potential for irreparable harm. In addition, these violations of law will be allowed to

proceed without remedy and Defendants will likely continue such illegal conduct. Because of the

size of the individual Class member's claims, few, ifany, Class members could afford to seek legal

redress for the wrongs complained of herein.

        33.     Plaintiff has retained counsel experienced in handling class action claims and

claims involving violations of the Telephone Consumer Protection Act.

        34.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Class-wide damages are essential to induce Defendants to comply with federal law.

The interest of Class members in individually controlling the prosecution of separate claims

against Defendants is small because the maximum statutory damages in an individual action for

violation of privacy are minimal. Management of these claims is likely to present significantly

fewer difficulties than those presented in many class claims.

        35.     Defendants have acted on grounds generally applicable to the Class. thereby

making appropriate final injunctive relief and corresponding declaratory relief with respect to the

Class as a whole.

                        VII. FIRST CAUSE OF ACTION
               NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                               PROTECTION ACT
                              47 U.S.C. § 227 ET SEO.



                                                   8
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 9 of 12




       36.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       37.     The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above-

cited provisions of 47 U.S.C. § 227 et seq.

       38.     As a result of Defendants' negligent violations of 47 U.S.C. § 227 et seq .. Plaintiff

and the Class are entitled to an award of$500.00 in statutory damages, for each and every violation.

pursuant to 47 U.S.C. § 227(b)(3)(8).

       39.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

conduct in the future.

                         VIII. SECOND CAUSE OF ACTION
                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                                47 U.S.C. § 227 ET SEO.

       40.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       41.     The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above-cited provisions of 47 U.S.C. § 227 et seq.

       42.     As a result of Defendants' knowing and/or willful violations of 47 U.S.C. § 227 et

seq., Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

       43.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

conduct in the future.

                                IX.PROXIMATE CAUSATION



                                                  9
      Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 10 of 12




        44.    The facts and allegations recited above are incorporated by reference and made a

part hereof as though set out verbatim.

        45.    As a direct and proximate result of Defendants' conduct, Plaintiff and putative

Class members have suffered damages under the TCPA.

                                          X. DAMAGES

        46.    Plaintiff seeks compensation for the damages she and the Class sustained under the

TCPA.

                                    XI. PUNITIVE DAMAGES

        47.    The facts and allegations recited above are incorporated by reference and made a

part hereof as though set out verbatim.

        48.    Defendants' conduct was intentional as both the NRCC and WINRED were

instructed to ..STOP"' sending Plaintiff text messages but continued to do so by soliciting Plaintiff

to donate money to President Trump.

        49.    Punitive damages are warranted and may be imposed against Defendants to deter

the Defendants and others from similar conduct.

                             XII.    DEMAND FOR JURY TRIAL

        50.    Pursuant to Fed. R. Civ. P. 38. Ark. R. Civ. P. 38. Ark. Const. Art. 2, § 7. Ark. Code

Ann. § 16-64-103, Plaintiff hereby demands a trial by jury of all issues of fact.

                                XIII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and The Class

members the following Relief against Defendants:

         FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
                         TCPA, 47 U.S.C. § 227 ET SEQ.




                                                 10
       Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 11 of 12




        51.      As a result of Defendants' negligent violations of 47 U.S.C. § 227(b)(I), Plaintiff

seeks for herself and each Class member $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

        52.      Pursuant to 47 U.S.C. § 227 (b)(3)(A), injunctive relief prohibiting such conduct in

the future.

        53.      Any other relief the Court may deem just and proper.

              SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
                   VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.

        54.      As a result of Defendants' knowing and/or willful violations of 47 U.S.C. §

227(b)(I), Plaintiff seeks for herself and each Class member $1,500.00 in statutory damages, for

each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

        55.      Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such conduct in

the future.

        56.      Any other relief the Court may deem just and proper.

                                         OTHER RELIEF

        5 7.     Plaintiff respectfully prays for an award of damages against Defendants: (I) on an

allocation of fault percentage up to I 00%, including, but not limited to, actual, compensatory,

special and consequential damages, (2) a joint and several judgment be entered against Defendants

for all damages caused by Defendants, (3) for allocation of fault among Defendant National

Republic Congressional Committee and WIN RED pursuant to Ark. Code Ann. § 16-61-20 I & I 6-

6 l-202(c), as amended by Act 1116 of 2013, in excess of that required for federal court jurisdiction

in diversity of citizenship causes and sufficient to fully compensate Plaintiff and Class members

for damages and losses suffered because of Defendants' conduct; (4) for pre-judgment interest and

post-judgment interest at the maximum rate allowed by law: (5) for reasonable expenses: costs (6)



                                                   11
..         Case 4:20-cv-00271-BRW Document 1 Filed 03/13/20 Page 12 of 12




     for punitive or exemplar damages, if applicable under the law, and (7) for all other proper relief,

     including any costs, collection expenses, including filing and registration of judgment fees, writs

     and attorney's fees incurred on recovering on any judgment obtained in this lawsuit.

            Dated this 12th day of March, 2020.

                                                                  Respectfully submitted,

                                                                 LAW OFFICES OF TODD M.
                                                                 FRIEDMA~, P . ~

                                                                 By:~Z;/fd~
                                                                 Adrian Bacon, Esq.,
                                                                 Pro Hae Vice Pending
                                                                 21550 Oxnard Street, Suite 780
                                                                 Woodland Hills, Ca 91367
                                                                 p: (877) 206-4741
                                                                 f: (866) 633-0228
                                                                 e: abacon 1a)toddflaw.com




                                                                           Bautista, Esq. AR #2009-005
                                                                         roadway Blvd., Second Floor
                                                                  Kansas City, MO 64111
                                                                  p: (816) 221-0382
                                                                  f: (800) 816-7060
                                                                  e: jose(a).bautistaleroy .com




                                                                  e: justin(a;dentonandzachary .com




                                                     12
